Citation Nr: 1402013	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter Scalzo


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.  

In statements received in 2012 and 2013, the Veteran requested a hearing before the Board.  The Veteran is entitled to "a hearing."  38 C.F.R. § 20.700 (2013).  This was provided, before the undersigned, in 2010.  The hearing transcript is of record.  The Veteran has not provided any explanation for the desire for another hearing, and the record indicates he maintains the same representative.  Thus, the Board finds another hearing is not warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears there are outstanding VA treatment records, notably those associated with treatment provided through the Manila Outpatient Clinic.  These must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records associated with the VA Sierra Pacific Network health care system, notably those associated with the Manila outpatient clinic.  If any records are not available, so inform the Veteran.  

2.  Thereafter, readjudicate the claims, with consideration of all evidence associated with the record after the  October 2012 supplemental statement of the case, including the November 2013 statement from the Veteran.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

